11-2993-ag
    Huang v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A099 432 640
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 8th day of May, two thousand thirteen.

    PRESENT:
             ROSEMARY S. POOLER,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________

    XIANG JIAN HUANG,
             Petitioner,

                      v.                                   11-2993-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim,
                                  New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; Sheri R. Glaser,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiang Jian Huang, a native and citizen of

the People’s Republic of China, seeks review of a June 30,

2011, decision of the BIA affirming the September 23, 2009,

decision of Immigration Judge (“IJ”) Javier E. Balasquide,

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     In

re Xiang Jian Huang, No. A099 432 640 (B.I.A. Jun. 30,

2011), aff’g No. A099 432 640 (Immig. Ct. New York City

Sept. 23, 2009).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as supplemented and

modified by the BIA.    See Yan Chen v. Gonzales, 417 F.3d
268, 271 (2d Cir. 2005).   The applicable standards of review

are well-established.    See 8 U.S.C. § 1252(b)(4)(B); see

also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009).

    As a preliminary matter, Huang had a full and fair

opportunity to raise a claim based on his practice of


                               2
Christianity before the IJ, and he failed to do so.      His

September 2009 hearing was conducted roughly nine months

following what he asserts was his conversion to

Christianity.   At the hearing, after Huang finished

testifying concerning his family planning claim, the IJ

asked him whether there was anything else important to his

case.   Huang responded only that he sometimes went to church

and then his “memory becomes better.”   CAR at 141-42.       Huang

had ample opportunity to advance his religious persecution

claim before the IJ, and logic dictates he could easily have

done so when he spoke about going to church.     The BIA did

not err in refusing to consider Huang’s claim of religious

persecution for the first time on appeal.   See 8 C.F.R.

§ 1003.1(d)(3)(iv) (“the Board will not engage in

factfinding in the course of deciding appeals.     A party

asserting that the Board cannot properly resolve an appeal

without further factfinding must file a motion for

remand.”); Matter of J-Y-C-, 24 I. & N. Dec. 260, 261 n.1

(BIA 2007) (noting that it is not appropriate for the BIA to

consider an issue not raised before an IJ for the first time

on appeal); Matter of Edwards, 20 I. & N. Dec. 191, 196-97

n.4 (BIA 1990) (an alien may not raise a claim on appeal

that he failed to raise in a prior hearing before the IJ).


                              3
    Turning to Huang’s family planning claim, Huang does

not challenge the agency’s determination that he did not

suffer past persecution.   Absent a showing of past

persecution, therefore, an applicant seeking asylum must

demonstrate that he has a well-founded fear of future

persecution if returned to the country of removal, 8 C.F.R.

§ 1208.13(b)(2)(A); that is, Huang must show that he

subjectively fears persecution and that this fear is

objectively reasonable.    See Diallo v. INS, 232 F.3d 279,

284 (2d Cir. 2000) (citing INS v. Cardozo-Fonseca, 480 U.S.
421, 431 (1987)).   Although Huang testified that family

planning officials twice threatened him with sterilization,

he also conceded that despite those threats, he remained

unharmed.   It was not unreasonable, therefore, for the

agency to have rejected as speculative Huang’s assertion

that he will be sterilized if removed to China on the basis

that this time family planning officials “really” mean it.

See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(a fear is not objectively reasonable if it lacks “solid

support” in the record and is merely “speculative at best”).

 In reaching its determination, moreover, the agency

reasonably relied not only on the fact of the prior

unfulfilled threats, about which Huang testified, but also

                               4
on lack of any corroborating documentation.     See Gui Ci Pan

v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir. 2006) (noting

that courts have “rejected [persecution] claims involving

‘unfulfilled’ threats”).

    The agency having reasonably concluded that Huang

failed to establish a well-founded fear of persecution if

returned to China, it did not err in denying asylum or

withholding of removal.    See Paul v. Gonzales, 444 F.3d 148,

156 (2d Cir. 2006).   We note that Huang does not challenge

the agency’s denial of CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DENIED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5